PD-0605&0606&0607&0608-16



                                    NO.   14-15-00244-CR
                                    NO. 14-1 5-00245-CR                             ~~n' OFQr^' vt=U //\/
                                    NO. 14-15-00246-CR                                            ^LAPr
                                    NO. 14-15-00247-CR                                                 ^(.g
       FILED IN                               in the                                     A^y5i
COURT OF CRIMINAL APPEALS court of criminal appeals
      {'\\QolZ\2           WALTER LOUIS JACKSON, JR.
      •*""'                                            Appellant

    Abel Acosta, Clerk
                              THE    STATE   OF
                                                  v•
                                                   TEXAS
                                                                                   Abe,A^olerk
                                                        Appellee

                     APPEAL'. FROM^ THE 26Bth          DISTRICT    COURT
                      OF FORT BEND COUNTY,             TEXAS
                          TRIAL COURT CAUSE NUMBERS 12-DCR-062008 ;
                       12-DCR-062010; 12-DCR-062011; 12-DCR-062012

              APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME TO FILE P.D.R



                                                                   WALTER- LOUIS      JACKSON,    JR
                                                                   TDCJ-ID*       1982B26
                                                                   BETO    UNIT
                                                                   1391    FM 332B
                                                                   TENN    COLONY TX     75BBO
                                        Ifol T;T:.HE

                      COURT    OF    CRIMINAL          APPEALS


                     WALTER    LOUIS    JACKSON,             JR,    Appellant
                                              v   .


                                THE    STATE          OF    TEXAS,    Appellee

:-TD   THE    HONORABLE    JUDGES      OF    SAID          COURT:

               THE STATE OF         TEXAS,    Appellant,             moves for an    extension

of SIXTY (60)          days in which to file a P.D.R.                       pursuant to TEX.

 R.    APP.    P.   10..5(b)   and    shousi

               Pursuant to      TEX.    R.    APP.          P.   10.5(b),   Appellant,     moves

 this Court to         allow an       extension of               SIXTY   (60)   days to   file

 his brief.         Appellants convictions were affirmed by the

 Fourteenth Court of Appeals on May 5th,                              2016 and pursuant to

 TEX.    R. APP.      P. 6B.    Appellant is preparing his petition for

 discretionary         review
                                           II.
REQUIRED    INFORMATION          PURSUANT       TO    THE    RULES       OF    APPELLATE
                                   PROCEDURE


   The   deadline     for      filing     the    extension.          TEX.       R.   APP.    P.   10.5
   (b) (1 )(A) : June       5,    2016.
           TEX. R.    APP. P.       3B.6(D):"A motion to extend the time
           to file    a brief       may be filed before or after the date
           the    brief   is     due."


   The length of   the extension sought.                          TEX.    R.    APP.   P. 10.5(b)
   (1 )(B) : Sixty (60) days.

   The   facts relied upon to reasonably explain the need for
   the   extension. TEX. R. APP. P. 10.5(b)(1)(B):
          Appellant has no experience in pro se litigation and
          is working with jailhouse lawyers to get some
          assistance in this matter. Additionally, Appellant is
           attending the Beto Unit law library to hopefully
           prepare a congent P.D.R. in this matter. The sixty
           (60)   days extension should be                    adequate to            complete the
           P.D.R.


   Number of previous extensions granted for previous                                       Motions
   for Extension. TEX. R. APP. P. 10.5(b)(1)(D): NONE

                                          III.


   The   additional       time     requested is             not sought solely for delay

 nor sought frivolously,             but will          be    of    genuine       assistance        to

 Appellant's       preparing       petition          for    discretionary            review.
    WHEREFORE,   Appellant prays that the Court grant this

Motion and modify and extend the deadliine for filing

Appellant's petition for discretionary review to July 27, 2016,

or that this Court grant such additional time as is just and_

proper.


                                  Respectfully submitted,




                    Walter    Louis   Jackson,    Jr
                    TDCJ   ID#   19B2B26
                    Beto   Unit
                    1391   FM 332B
                    Tennessee     Colony,   TX   75B80

                           CERTIFICATE£OF    SERVICE


 This is to certify that a true and correct copy of the above
 and foregoing motion for Appellant has this day been sent by
 U.S.   Postal Services to    State's Attorney for Appellant on



                    Walter    Louis   Jackson,    Jr
  WALTER      LOUIS     JACKSON, JR,
                            Appellant
                                                               IN    THE   COURT     OF
                                                               CRIMINAL          APPEALS,   AUSTIN

  THE   STATE      OF   TEXAS,
                               Appellee

       ON   APPEAL      FROM   THE   FOURTEENTH       COURT    OF    APPEALS
            NO.   14-15-00244-CR;         NO.    14-15-00245-CR;           NO.    14-15-00246-CR

       ON   APPEAL FROM. THE 26BTH DISTRICT COURT, FORT BEND COUNTY, TTX
            Trialicourt case nos. 12-DCR-06200B; 12-DCR-062010;
            12-DCR-062011; and, 12-DCR-062012

       Appellant's pro se Motion to Suspend Rule 9.3(b). TEX.RiAPP.
       P.


  TO    THE   HONORABLE        JUDGES   OF     THE   COURT:

   COMES      NOW    Walter Louis       Jackson,       Jr,    and    moves   the    Court to

  grant this,           his    Motion to Suspend Rule 9.3(b). TEX.R.APP.P.                      and

  allow Appellant to file onev(T)                     copy of his P.D.R.            Fort,the

  fallowing         reasons:

                  Appellant was declared indigent and appointed counsel

  on direct appeal,              Appellant remains indigent and cannot afford

  paper,pens aand postage to file multiple copies and addition

  does not have           access to     copy machines          confined      in    TDCJ-ID.

        WHEREFORE,        Appellant prays this Court grant this Motion

   and suspend Rule 9.3(b).               TEX.R. APP.P.

                                                      Respectfully submitted,

                                                      Walter    Louis      Jackson,       Jr.
%o$M\ fo&u^ ijathoof) <yl                 A.          TDCJ
                                                      Beto
                                                              ID# 19B2B26
                                                              Unit
TTO-CJ.^ D)S%£&2b                                     1391 FM 332B
                                                      Tennessee       Colony,      TX 75880